Citation Nr: 1235833	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-32 929	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to coronary artery disease, status post pacer implantation, and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1969.

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The case was most recently certified to the Board by the Huntington, West Virginia RO. 

The Board remanded the claim in April 2011 and May 2012 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was preciously remanded by the Board in April 2011 and May 2012.  Unfortunately, the case must be remanded one more time prior to deciding the claim.  In this regard, the Veteran claims entitlement to service connection for hypertension to include due to coronary artery disease and/or diabetes mellitus.  In the May 2012 remand the Board requested the RO obtain an opinion from the VA examiner who conducted the March 2011 examination as to whether hypertension was aggravated by either coronary artery disease and/or diabetes mellitus.  

An opinion was obtained in June 2012.  Upon review of the opinion, however, the Board finds that it is inadequate for appellate review.  The Board notes that if the VA affords a veteran an examination, such an examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  

In this regard, the Board notes that the examiner opined that the Veteran's hypertension was not aggravated beyond its natural progression by the service connected disabilities.  The rationale provided, however, is inadequate.  As a rationale for her opinion, the examiner, in part, provided a history of the Veteran's diagnoses and blood pressure readings.  The history, however, does not follow a chronological order and only mentions the diabetes mellitus on a passing basis.  Therefore, it is difficult to understand the examiner's thoughts and reasoning.  The examiner appears to have attempted to summarize her rationale, however, the statement provided is unclear and arguably contradictory.  Indeed, after  listing the medications and doses for control of the Veteran's hypertension, she states that "[t]here have obviously been medication adjustments over the last 9 years but no more than one would see with his additional conditions and with normal progression of hypertension."  While the examiner may be saying that the changes in medication represent a natural progression of hypertension, she states that the change in medication is due to "his additional conditions" and with the normal progression of hypertension."  Such a statement could be interpreted as stating that "additional conditions," e.g., coronary artery disease and/or diabetes, affected the Veteran's hypertension.  

When reading the opinion as a whole and considering the conclusion with the rationale provided, the Board finds that the opinion is unclear.  Hence, clarification is needed prior to deciding the claim.

Finally, the examiner is respectfully notified that while the appellant may have received a pacer due to a "sinus brady syndrome," and while that implantation may or may not be related to ischemic heart disease, the Veteran IS service connected for residuals of the pacer implantation.  Hence, the role that the appellant's pacer plays in the etiology of his hypertension must be considered. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the claims folder, access to Virtual VA, and a copy of this remand to the examiner who provided the June 2012 opinion and ask that she clarify the rationale provided therein.  The examiner should be asked to provide a reasoning for her conclusion that hypertension was not aggravated by coronary artery disease and/or diabetes mellitus, to include residuals of an implanted pacemaker.  The rationale must include more than just a summary of the history of the disabilities.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All opinions must be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.   

If the examiner is unable to offer the requested opinion without resort to speculation, the reason and bases for such a conclusion must be provided, and any evidence necessary to provide the requested opinion should be identified if it may exist. 

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


